People v Garcia (2020 NY Slip Op 07927)





People v Garcia


2020 NY Slip Op 07927


Decided on December 23, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2019-02997

[*1]People of State of New York, respondent,
vAnastelio Garcia, appellant.


Stacy Eves, Rockville Centre, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Rebecca L. Abensur and John B.
Latella of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Nassau County (Angelo A. Delligatti, J.), entered January 31, 2019, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant's contention that the County Court should not have considered the victim's supporting deposition in determining whether to assess 25 points under risk factor 2 is unpreserved for appellate review, since, at the hearing, he failed to object to the court's consideration of this evidence or to the assessment of those points (see People v Windham, 10 NY3d 801, 802; People v Fernandez, 91 AD3d 737, 738). In any event, the defendant's contention is without merit.
Accordingly, we agree with the County Court's determination to designate the defendant a level two sex offender.
DILLON, J.P., CHAMBERS, AUSTIN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court